DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, with claims 1, 10-11, and 15 currently amended.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 15, and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-22 of U.S. Patent No. 10/483,386 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. 
The following is to compare claims 1-5, 7, 9, 15, and 17-18 of instant application with claims 1, 9, 12, and 16 of Patent No.: 10/483,386 B2.

Instant Application
Patent No.: 10/483,386 B2 (hereinafter ‘386)
Claim 1
Claim 13
Claims 15 and 17-18
Claim 20


As shown in the comparison chart above, although independent claims 1 and 15 of instant application and claims 13 and 20 of ‘386 are not identical, they are not patentably distinct from each other. Claims 13 and 20 of '386 recites all the limitations of claims 1 and 15 of instant application. It appears that they are not the same invention because narrower vs. broader claimed limitations; thus they are not patentably distinct.

Claims 1-5 and 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-13, and 15 of U.S. Patent No. 11/329,148 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. 
The following is to compare claims 1-5 and 10-15 of instant application with claims 1-4, 10-13, and 15 of Patent No.: 11/329,148 B2.

Instant Application
Patent No.: 11/329,148 B2 (hereinafter ‘148)
Claim 1
Claim 1
Claim 2
Claim 2
Claims 3-4
Claim 3
Claim 5
Claim 4
Claims 10 and 14
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claims 15
Claim 15


As shown in the comparison chart above, although independent claims 1, 10, and 15 of instant application and claims 1, 10, and 15 of ‘148 are not identical, they are not patentably distinct from each other. Claims 1, 10, and 15 of '148 recites all the limitations of claims 1, 10, and 15 of instant application. It appears that they are not the same invention because narrower vs. broader claimed limitations; thus they are not patentably distinct.

Claim Objections
Examiner acknowledges the amendment to claim 1 filed on July 27, 2022. The claim objections in the previous Office Action filed on April 27, 2022 are hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US Patent No.: 2006/0281238 A1, hereinafter, “Harris”), prior art of record.
Regarding claim 1, Harris discloses a semiconductor device (see Harris, FIG. 1) comprising
a doped substrate (10, FIG. 1 and ¶ [0046]);
a seed layer (20, ¶ [0021]) in direct contact with the substrate (10, FIG. 1), wherein the seed layer (20) comprises:
a first seed sublayer (20) having a first lattice structure, wherein the first seed sublayer (20) comprises AlN (¶ [0021]), and the first seed sublayer (20) is doped with carbon (¶ [0009]), and
a graded layer (30, ¶ [0027]) in direct contact with the seed layer (20, FIG. 1), 
a channel layer (40 with 2DEG 60, FIG. 1 and ¶ [0022]) over the graded layer (30, FIG. 1), wherein a two-dimensional electron gas (2-DEG; 60, ¶ [0022]) is defined in the channel layer (40, FIG. 1); and
an active layer (50, FIG. 1) over the channel layer (40, FIG. 1).
Harris is silent regarding that a second seed sublayer over the first seed sublayer, wherein the second seed layer has a second lattice structure different from the first lattice structure, and a thickness of the second seed sublayer ranges from about 50 nanometers (nm) to about 200 nm; wherein the graded layer (30) comprises: a first graded sublayer including AlGaN, wherein the first graded sublayer has a first Al:Ga ratio; a second graded sublayer over the first graded sublayer, wherein the second graded sublayer includes AlGaN, and the second graded sublayer has a second Al:Ga ratio different from the first Al:Ga ratio; and a third graded sublayer over the second graded sublayer, wherein the third graded sub layer includes AlGaN, and the third graded sublayer has a third Al:Ga ratio different from the second Al:Ga ratio.
However, Harris discloses that the graded layer (30) comprises AlGaN, and can be formed by gradually vary Al:Ga ratio (¶ [0027]). Harris also discloses in another embodiment (FIG. 7 and ¶ [0059]) that an AlN seed layer (420, FIG. 7) comprising: an AlN second seed sublayer (420b, FIG. 7) over an AlN first seed sublayer (420a, FIG. 7), wherein the second seed layer has a second lattice structure different from the first lattice structure (¶ [0059] discloses sublayers with different dopant concentration therefore different lattice structure), and the AlN seed layer (420) may have any number of sublayers with a total thickness ranging from 1-5 µm (¶ [0070]).
Therefore. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the graded layer (30) comprising a first graded sublayer including AlGaN, wherein the first graded sublayer has a first Al:Ga ratio; a second graded sublayer over the first graded sublayer, wherein the second graded sublayer includes AlGaN, and the second graded sublayer has a second Al:Ga ratio different from the first Al:Ga ratio; and a third graded sublayer over the second graded sublayer, wherein the third graded sub layer includes AlGaN, and the third graded sublayer has a third Al:Ga ratio different from the second Al:Ga ratio, in order to form the graded layer 30 with various Al:Ga ratio. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the AlN seed layer comprising: an AlN second seed sublayer over an AlN first seed sublayer with the second seed layer having a second lattice structure different from the first lattice structure, in order to provide a highly resistive portion ideal for device growth (Harris, ¶ [0064]); and through routine optimization to form a thickness of the second seed sublayer ranges from about 50 nanometers (nm) to about 200 nm, since the number of sublayers can be any number with a total thickness of 1 to 5 µm. See MPEP ¶ 2144.05(II)(A).

Regarding claim 2, Harris discloses the semiconductor device of claim 1, further comprising a gate (72, ¶ [0025]) over the active layer (50; Harris, FIG. 1).

Claims 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US Patent No.: 2006/0281238 A1, hereinafter, “Harris”), prior art of record, as applied to claim 1 above, and further in view of Keller et al. (US PG-Pub No.: 2013/0200495 A1, hereinafter, “Keller”), prior art of record.
Regarding claim 3, Harris discloses the semiconductor device of claim 1.
Harris is silent regarding a source electrode in direct contact with the channel layer.
Keller, however, discloses a semiconductor device (see Keller, FIG. 5), comprising a source electrode (526, ¶ [0055]) in contact with a channel layer (522, ¶ [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a source electrode in contact with Harris’ channel layer, as taught by Keller, in order for the source and drain to contact the 2DEG and for the gate to modulate the 2DEG.

Regarding claim 4, Harris discloses the semiconductor device of claim 1.
Harris is silent regarding a drain electrode in direct contact with the channel layer.
Keller, however, discloses a semiconductor device (see Keller, FIG. 5), comprising a drain electrode (530, ¶ [0055]) in contact with a channel layer (522, ¶ [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a drain electrode in contact with Harris’ channel layer, as taught by Keller, in order for the source and drain to contact the 2DEG and for the gate to modulate the 2DEG.

Regarding claim 9, Harris discloses the semiconductor device of claim 1.
Harris is silent regarding a source electrode, wherein the active layer directly contacts a sidewall of the source electrode; and a drain electrode, wherein the active layer directly contacts a sidewall of the drain electrode.
Keller, however, discloses a semiconductor device (see Keller, FIG. 5), a source electrode (526, ¶ [0055]), wherein an active layer (524, ¶ [0052] and FIG. 5) directly contacts a sidewall of a source electrode (526, ¶ [0055]); and a drain electrode (530, ¶ [0055]), wherein the active layer (524) directly contacts a sidewall of the drain electrode (530).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a source electrode, wherein Harris’ active layer directly contacts a sidewall of the source electrode; and a drain electrode, wherein the active layer directly contacts a sidewall of the drain electrode, as taught by Keller, since it is an alternative design.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US Patent No.: 2006/0281238 A1, hereinafter, “Harris”), prior art of record, as applied to claim 1 above, and further in view of Nakayama et al. (US PG-Pub No.: 2014/0264274 Al, hereinafter, "Nakayama"), prior art of record.
Regarding claim 5, Harris discloses the semiconductor device of claim 1.
Harris is silent regarding a dielectric layer over the active layer.
Nakayama, however, discloses a semiconductor device (see Nakayama, FIG. 12) comprising a dielectric layer (GOX+IF1+IF2, ¶ [0036]) over an active layer (ES, ¶ FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a dielectric layer over Harris’ active layer, as taught by Nakayama, in order to achieve a normally-on device (see Nakayama, ¶ [0039]).

Regarding claim 6, Harris in view of Nakayama discloses the semiconductor device of claim 5, wherein the dielectric layer (Nakayama’s IF2) covers an entirety of a topmost surface of the active layer (ES, FIG. 1).

Regarding claim 7, Harris in view of Nakayama discloses the semiconductor device of claim 5, wherein the dielectric layer (Nakayama’s GOX+IF1) directly contacts the active layer (ES, FIG. 1).

Regarding claim 8, Harris in view of Nakayama discloses the semiconductor device of claim 5, wherein the dielectric layer (Nakayama’s GOX+IF1+IF2) comprises silicon dioxide (Nakayama, ¶ [0036]).

Claims 10-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US Patent No.: 2006/0281238 A1, hereinafter, “Harris”), prior art of record, in view of Tak et al. (US PG-Pub No.: 2012/0074385 A1, hereinafter, “Tak”), prior art of record.
Regarding claim 10, Harris discloses a semiconductor device (see Harris, FIG. 1) comprising:
a substrate (10, FIG. 1);
a seed layer (20, ¶ [0021]) in direct contact with the substrate (10, FIG. 1), wherein the seed layer (20) comprises AlN (¶ [0021]), and a portion of the seed layer (20) closest to the substrate (10) comprises a carbon dopant (the entire seed layer 20 comprises carbon dopants, ¶ [0009]), wherein a concentration of the carbon dopants ranges from about 2x1017 atoms/cm3 to about 1x1020 atoms/cm3 (Harris, ¶ [0027]; Harris discloses in ¶ [0027] the dopants concentration at the interface of the seed layer 20 and the graded layer 30 to deplete residual charge from the substrate 10 and increase resistivity of the substrate 10, Harris also discloses in ¶ [0009] that the dopant in the seed layer 20 is also to deplete residual charge from the substrate 10 and increase resistivity of the substrate 10, therefore, the dopant concentration in the seed layer 20 is the same as the interface of the seed layer 20 and the graded layer 30);
a graded layer (30, ¶ [0027]) in direct contact with the seed layer (20, FIG. 1), 
a channel layer (40 with 2DEG 60, FIG. 1 and ¶ [0022]) over the graded layer (30, FIG. 1);
a two-dimensional electron gas (2-DEG; 60, ¶ [0022]) in the channel layer (40, FIG. 1);
an active layer (50, FIG. 1) over the channel layer (40, FIG. 1); and
a gate (72, ¶ [0025]) over the active layer (50, FIG. 1).
Harris is silent regarding that the substrate comprises a dopant concentration ranging from about 1x1018 ions/cm3 to about 1x1023 ions/cm3; the seed layer comprises multiple layers; wherein the graded layer (30) comprises: a first graded sublayer including AlGaN, wherein the first graded sublayer has a first Al:Ga ratio; a second graded sublayer including AlGaN, wherein the second graded sublayer has a second Al:Ga ratio different from the first A1:Ga ratio; and a third graded sublayer including AlGaN, wherein the third graded sublayer has a third Al:Ga ratio different from each of the first Al:Ga ratio and the second Al:Ga ratio.
However, Harris discloses that the graded layer (30) comprises AlGaN, and can be formed by gradually vary Al:Ga ratio (¶ [0027]). Harris also discloses in another embodiment (FIG. 7) that an AlN seed layer (420, FIG. 7) comprising: an AlN first seed sublayer (420a, FIG. 7), and an AlN second seed sublayer (420b, FIG. 7).
Therefore. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form wherein the graded layer (30) comprises: a first graded sublayer including AlGaN, wherein the first graded sublayer has a first Al:Ga ratio; a second graded sublayer including AlGaN, wherein the second graded sublayer has a second Al:Ga ratio different from the first A1:Ga ratio; and a third graded sublayer including AlGaN, wherein the third graded sublayer has a third Al:Ga ratio different from each of the first Al:Ga ratio and the second Al:Ga ratio, in order to form the graded layer 30 with various Al:Ga ratio. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the AlN seed layer comprising multiple layers, in order to provide a highly resistive portion ideal for device growth (Harris, ¶ [0064]). 
Harris is silent regarding that the substrate comprises a dopant concentration ranging from about 1x1018 ions/cm3 to about 1x1023 ions/cm3.
Tak, however, discloses a semiconductor device (see Tak, FIG. 10), comprising a substrate (310, ¶ [0161]) including silicon and a dopant concentration ranging from about 5x1017 ions/cm3 to about 1x1020 ions/cm3 (¶¶ [0161] and [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Harris’ substrate comprising a dopant concentration ranging from about 5x1017 ions/cm3 to about 1x1020 ions/cm3, as taught by Tak, in order to achieve low dislocation density and crack formation (Tak, ¶ [0007]). And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the substrate of Harris in view of Tak including silicon and a dopant concentration ranging from about 1x1018 ions/cm3 to about 1x1023 ions/cm3, since when the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Regarding claim 11, Harris in view of Tak discloses the semiconductor device of claim 10.
Harris in view of Tak fails to explicitly disclose that the multiple layers comprise: a first seed sublayer having a first thickness ranging from about 20 nanometers (nm) to about 80 nm; and a second seed sublayer having a second thickness ranging from about 50 nm to about 200 nm.
However, Harris discloses that the multiple layers can have any number of sublayers with a total thickness of 1-5 µm (¶ [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a first seed sublayer having a first thickness ranging from about 20 nanometers (nm) to about 80 nm; and a second seed sublayer having a second thickness ranging from about 50 nm to about 200 nm, through routine optimization, since the multiple layers can have any number of sublayers with a total thickness of 1-5 µm. See MPEP § 2144.05(II)(A).

Regarding claim 14, Harris in view of Tak discloses the semiconductor device of claim 10, wherein the substrate (Tak’s 310) comprises a p-type dopant (Tak, ¶¶ [0161] and [0037]).

Regarding claim 15, Harris discloses a method of making a semiconductor device (Harris, FIG. 1), the method comprising:
growing a silicon-containing substrate (10, ¶ [0021]);
growing a seed layer (20, ¶ [0021]) in direct contact with the silicon-containing substrate (10), wherein growing the seed layer (10) comprises:
growing a first seed sublayer (20) comprising AlN (¶ [0021]),
doping the first seed layer (20) with carbon (¶ [0009]), and
growing a graded layer (30, ¶ [0027]) in direct contact with the seed layer (20, FIG. 1), 
depositing a channel layer (40 with 2DEG 60, FIG. 1 and ¶ [0022]) over the graded layer (30, FIG. 1), wherein a two-dimensional electron gas (2-DEG; 60, FIG. 1 and ¶ [0022]) is in the channel layer (40, FIG. 1); and
depositing an active layer (50, FIG. 1) over the channel layer (40, FIG. 1).
Harris is silent regarding doping a silicon-containing substrate with a p-type dopant; growing a second seed sublayer comprising AlN, and a thickness of the second seed sublayer ranges from about 50 nanometers (nm) to about 200 nm; wherein growing the graded layer (30) comprises: growing a first graded sublayer including AlGaN, wherein the first graded sublayer has a first Al:Ga ratio; growing a second graded sublayer including AlGaN, wherein the second graded sublayer has a second Al:Ga ratio different from the first Al:Ga ratio; and growing a third graded sublayer including AlGaN, wherein the third graded sublayer has a third Al:Ga ratio different from each of the first Al:Ga ratio and the second Al:Ga ratio.
However, Harris discloses that the graded layer (30) can be formed by gradually vary Al:Ga ratio (¶ [0027]). Harris also discloses in another embodiment (FIG. 7) that growing an AlN seed layer (420, FIG. 7) comprises: growing an AlN first seed sublayer (420a, FIG. 7); and growing an AlN second seed sublayer (420b, FIG. 7), wherein the AlN seed layer (420) may have any number of sublayers with a total thickness ranging from 1-5 µm (¶ [0070]).
Therefore. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to grow a first graded sublayer including AlGaN, wherein the first graded sublayer has a first Al:Ga ratio; growing a second graded sublayer including AlGaN, wherein the second graded sublayer has a second Al:Ga ratio different from the first Al:Ga ratio; and growing a third graded sublayer including AlGaN, wherein the third graded sublayer has a third Al:Ga ratio different from each of the first Al:Ga ratio and the second Al:Ga ratio, in order to form the graded layer 30 with various Al:Ga ratio. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to grow a second seed sublayer comprising AlN, in order to provide a highly resistive portion ideal for device growth (Harris, ¶ [0064]); and through routine optimization, to form a thickness of the second seed sublayer ranges from about 50 nanometers (nm) to about 200 nm, since the number of sublayers can be any number with a total thickness of 1 to 5 µm. See MPEP § 2144.05(II)(A).
Harris is silent regarding doping a silicon-containing substrate with a p-type dopant.
Tak, however, discloses a method of making a semiconductor device (see Tak, FIG. 10), comprising doping a silicon-containing substrate (310, ¶ [0161]) with a p-type dopant (¶ [0161]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Harris’ substrate includes silicon and a p-type dopant, as taught by Tak, in order to achieve low dislocation density and crack formation (Tak, ¶ [0007]).

Regarding claim 16, Harris in view of Tak discloses the method of claim 15.
Harris in view of Tak is silent regarding doping the substrate (Tak’s 310) comprising doping the substrate to a dopant concentration ranging from about 1x1018 ions/cm3 to about 1x1023 ions/cm3.
Tak, however, discloses that the p-type dopant concentration ranges from about 5x1017 ions/cm3 to about 1x1020 ions/cm3 (¶¶ [0161] and [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the substrate of Harris in view of Tak including silicon and a p-type dopant concentration ranging from about 1x1018 ions/cm3 to about 1x1023 ions/cm3, since when the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Regarding claim 17, Harris in view of Tak discloses the method of claim 15, wherein growing the second graded sublayer comprises growing the second graded sublayer having a lower aluminum content than the first graded sublayer (Tak, ¶ [0086]).
Regarding claim 18, Harris in view of Tak discloses the method of claim 15, wherein growing the third graded sublayer comprises growing the third graded sublayer having a lower aluminum content than the second graded sublayer (Tak, ¶ [0086]).

Regarding claim 19, Harris in view of Tak discloses the method of claim 15, wherein growing the channel layer (40) comprises growing a GaN layer (Harris, ¶ [0022]).

Regarding claim 20, Harris in view of Tak discloses the method of claim 15, wherein growing the active layer (50) comprises growing an AlGaN layer (Harris, ¶ [0022]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US Patent No.: 2006/0281238 A1, hereinafter, “Harris”) in view of Tak et al. (US PG-Pub No.: 2012/0074385 A1, hereinafter, “Tak”), as applied to claim 10 above, and further in view of Nakayama et al. (US PG-Pub No.: 2014/0264274 Al, hereinafter, "Nakayama").
Regarding claim 12, Harris in view of Tak discloses the semiconductor device of claim 10.
Harris in view of Tak is silent regarding that the 2-DEG has a discontinuity in a region of the channel layer beneath the gate.
Nakayama, however, discloses a semiconductor device (see Nakayama, FIG. 1), comprising 2-DEG with a discontinuity in a region of a channel layer (CH, FIG. 1) beneath a gate (GE, FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the 2-DEG of Harris in view of Tak having a discontinuity in a region of the channel layer beneath the gate, as taught by Nakayama, in order to achieve a normally-on device (see Nakayama, ¶ [0039]).

Regarding claim 13, Harris in view of Tak discloses the semiconductor device of claim 10.
Harris in view of Tak is silent regarding a dielectric layer between the gate and the active layer.
Nakayama, however, discloses a semiconductor device (see Nakayama, FIG. 1) comprising a dielectric layer (GOX+IF1, ¶ [0036]) between a gate (GE, FIG. 1) and an active layer (ES, ¶ FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a dielectric layer between the gate and the active layer of Harris in view of Tak, as taught by Nakayama, in order to achieve a normally-on device (see Nakayama, ¶ [0039]).

Response to Arguments
Applicant's arguments filed on July 27, 2022 have been fully considered but they are not persuasive. Applicant alleged that Harris fails to disclose that a thickness of the second seed sublayer ranges from about 50 nm to about 200 nm (Remarks, Pages 7-8). Examiner respectfully disagrees. Harris discloses in ¶ [0070] that the AlN seed layer (420) may have any number of sublayers with a total thickness ranging from 1-5 µm. Therefore, it would have been obvious to form a thickness of the second seed sublayer ranges from about 50 nm to about 200 nm through routine optimization. Applicant also alleged that Harris fails to discloses that a concentration of the carbon dopants in the seed layer ranges from about 2x1017 atoms/cm3 to about 1x1020 atoms/cm3 (Remarks, Page 10). Examiner respectfully disagrees. Harris discloses in ¶ [0027] that the dopants concentration at the interface of the seed layer 20 and the graded layer 30 is to deplete residual charge from the substrate 10 and to increase resistivity of the substrate 10. Harris also discloses in ¶ [0009] that the dopant in the seed layer 20 is also to deplete residual charge from the substrate 10 and to increase resistivity of the substrate 10, therefore, the dopant concentration in the seed layer 20 is the same or similar as the interface of the seed layer 20 and the graded layer 30.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Primary Examiner, Art Unit 2892